This action vacates and supersedes the previous action mailed June 24, 2022 in lieu of the request for suspension which time period has already lapsed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed June 7, 2022 is acknowledged.  Claims 2-19, 22-25, 27-31 and 34-50 are canceled. Claims 1, 21, 26 and 51 are amended. Claims 1, 20-21, 26, 32-33 and 51 are pending. Claims 32-33 are withdrawn without traverse (filed 3/25/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was treated as without traverse in the reply filed on March 25, 2021. 
4.	Claims 1, 20-21, 26 and 51 are under examination in this office action. 
5.	Applicant’s arguments filed on June 7, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
6. 	The objection to claims 26 and 51 is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 2-6, 11-13, 18-19, 22 and 46 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gothelf et al. (US2015/0209389) in view of Aberman (US9175262) and evidentiary references: Meretzki et al. (WO2007/108003) and Meiron et al. (WO2010/026574) is moot because the claims are canceled.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Gothelf (US2015/0209389 or US10046010) in view of Aberman (US9175262) and evidentiary references: Meretzki et al. (WO2007/108003) and Meiron et al. (WO2010/026574), Rosado-de-Castro et al. (Stem Cells Intl. 2016; ID 4617983. dx.doi.org/10.1155/2016/467983) is moot because the claim is canceled.
The rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Gothelf (US2015/0209389 or US10046010) in view of Aberman (US9175262) and evidentiary references: Meretzki et al. (WO2007/108003) and Meiron et al. (WO2010/026574), Mao et al. (J. Materials Chemistry B, 2017; 5:928. DOI:10.1039/c6tb0287e) and Phan et al. (US10363275) is moot because the claim is canceled.
The rejection of claim 51 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claim.

Claim Rejections/Objections Maintained
In view of the amendment filed on June 7, 2022, the following rejections are maintained.
Claim Objections
7.	Claim 26 is objected to under 37 CFR 1.75(c) as being in improper form because claim 26 depends from claim 23, which is canceled.  

Claim Rejections - 35 USC § 102 &103
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 20-21, 26 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gothelf et al. (US2015/0209389; was also issued as US10046010) in view of Aberman (US9175262) (Aberman’262) and evidentiary references: Meretzki et al. (WO2007/108003) and Meiron et al. (WO2010/026574). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1, 20-21, 26 and 51 as amended are drawn to a method of treating Amyotrophic lateral sclerosis (ALS) in a subject in need thereof, comprising the step of intrathecally administering to said subject a pharmaceutical composition comprising induced placental adherent stromal cells (ASCs), wherein the induced placental ASCs are generated by expanding placental ASCs in an expansion medium lacking heparin and cAMP, thereby generating expanded placental ASCs, and inducing the expanded placental ASCs by expansion on fibrous carriers, thereby treating ALS. Dependent claims are directed wherein the ASCs were expanded ex vivo prior to inducing said ASC, wherein the ASCs are expanded on a 2D substrate then induced on said fibrous carriers (claims 20-21), wherein the fibrous carriers comprise a synthetic adherent material (claim 26), wherein the induced ASCs secrete l over 200pg/ml BDNF when 2x105 cells are seeded in one well of a 6-well plate, in 2ml per well DMEM+10%FBS, followed by incubation in serum-free DMEM for 72hrs and measurement of BDNF in conditioned medium resulting from said incubation (claim 51).

On p.5 of the response, Applicant argues that the rejection has been overcome in view of amendment to claim 1 by reciting “a method of treating ALS….. intrathecally administering….a pharmaceutical composition comprising induced placental adherent stromal cells (ASCs)….expanding placental ASCs in an expansion medium lacking heparin and cAMP…..by expansion on fibrous carriers….” and Gothelf either alone or as evidenced by Aberman, Meretzki and Meiron does not teach the limitations of amended claim 1. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131, MPEP§2113, MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, Gothelf et al. (US2015/0209389) and Aberman (US9175262) (Aberman’262), Meretzki and Meiron do teach the claimed method or render the claimed invention obvious because:
i. Gothelf teaches a method of treatment using the same material (i.e. induced adherent stromal cells (ASCs) or induced MSCs (i.e. multipotent mesenchymal stromal cells, which are adherent to the plate)) isolated from placenta, the same active step (i.e. intrathecally administering to the subject a pharmaceutical composition comprising induced placental ASCs or MSCs) in the same patient population (i.e. ALS) as recited in instant claims, which meet the limitations recited in instant claims (see paragraphs  [0265]; [0013]; [0035], [0117], [0320], [0540], example 6, claim 1, in particular)paragraphs [0005]; [0046]-[0049]; [0050]-[0053]; [0265]-[0266]; [0268], [0304]-[0372], example 1; [0495]-[0535], examples 5-6, p. 30-31, claim 19-31 and 50). 
The induced placental ASCs disclosed by Gothelf were cultured in a growth medium (PM) containing low glucose DMEM, L-Glutamine, sodium pyruvate, heparin and platelet lysate for two days, then a pre-differentiation medium comprising low glucose DMEM supplemented with L-Glutamine, human EGF (hEGF), human bFGF (hbFGF) and N2 supplement and  for 72 hours, which does not contain heparin and cAMP (see paragraphs 00119]; [0115]; [0123]-[0128];[0540], example 6; [0330]-[0332]; [0013]; [0035], [0117], [0320]; p. 30, claim 1). Gothelf also teaches that the placental ASC were expended ex vivo on a 2D substrate, and then induced on the fibrous carrier as in claim 20 because the placental ASC disclosed by Gothelf were expanded ex vivo on a 2D substrate or expanded and induced on 3D substrate, which is with fibrous matrix and is a fibrous carrier (see paragraphs [0330]-[0332], claims 1-6,in particular).
Gothelf also teaches intrathecal administration routes as in claim 1 (see paragraphs [0050]-[0053]; [0268], [0304], p. 30-31, claim 19-31 and 50), and wherein the ASC originate from placental tissue as in claim 1 (see paragraphs [0111]-[0112], in particular). Gothelf teaches that the induced ASCs secrete BDNF at 500-5000pg/106 cells when seeded at a concentration of over 6000-8000 cells/cm2, which meets the limitation “induced ASCs secrete, over 200pg/ml BDNF when 2x105 cells are seeded in one well of a 6-well plate in 2mM per well DMEM+1%FBS, followed by incubation in serum-free DMEM for 72hrs…measured in conditioned medium” as in claim 51 because the amount of BDNF is either within or overlapping with the claimed amount (see figures 6B and 7, paragraphs [0074]-[0075];  [0153]-[0156]; [0030]-[00333]). Thus, claims 1, 20-21, 26 and 51 are anticipated by Gothelf.
 ii. The limitations “wherein said induced placental ASCs are generated by expanding placental ASCin an expansion medium……inducing said expanded placental by expansion on fibrous carrier” recited in claim 1, “wherein said ASCs were expanded ex vivo….” in claim 20, “wherein said ASCs are expanded on a 2D…then induced on said fibrous carriers” in claim 21, “said fibrous carrier is a synthetic adherent material” and “wherein said induced ASCs secrete over 200pg/ml BDNF…….in conditioned medium resulting from said incubation” in claim 51 are product-by-process limitations and are in a wherein clause. Note that If the product set forth in a product-by-process limitation appears to be the same as, or an obvious variant of a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985) and MPEP § 2113. 
In this case, the induced placental ASCs used in the Gothelf's method and the claimed induced placental ASCs are the same because the induced placental ASCs used in the method of Gothelf and the claimed induced placental ASCs are the ASCs that have been induced in an induction medium comprising heparin, dbcAMP, bFGF, IBMX, PDGF, neuregulin, EGF, 1x N2 supplement (see paragraph [0253], Example 2 of the published specification in instant application and paragraphs [0104] of Gothelf). The induced ASCs used in the Gothelf's method and the claimed induced ASCs are capable of secreting BDNF; and the amount of BDNF secreted by the Gothelf's induced placental ASCs is at 500-5000pg/106 cells (see paragraphs [0153]-[0156]; [0344], table 1; [0354]-[0356]), which is either within or overlaps with the claimed over 200pg/ml per 2x105 cells (=1000pg/106 cells) as in claim 51. Further, there is no indication that the claimed induced placental ASCs are different from those disclosed by Gothelf or have different biological properties or cell surface markers from those disclosed by Gothelf. The induced placental ASCs disclosed by Gothelf express CD44, CD73, CD105 and do not express CD14, CD19, CD34, CD45 and HLA-DR (see paragraphs [0024]; [0036]-[0040],[0080]-[0082]; [0106]-[0107]; [0162]-[0163], claims 12-17), which are identical to the claimed induced placental ASCs (see paragraph [0032] of published specification in instant application). Note that 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


 iii. Even if the induced placental ASCs disclosed by Gothelf are not exactly identical to the claimed ASCs that are generated by expanding ASCs in an expansion medium lacking heparin and cAMP, thereby generating expanded ASCs and inducing the expanded placental ASCs by expansion on fibrous carrier as recited in claim 1, Aberman’262 teaches these limitations and provides motivation and a reasonable expectation of success because Aberman’262 teaches expanding placental ASCs in an expansion medium without heparin and cAMP and inducing said expanded placental ASCs by expansion on a fibrous matrix/carrier. 
In particular, Aberman’262 teaches that the induced placental ASCs are generated by expanding placental ASCs in an expansion medium comprising DMEM supplemented with 10%FBS, Fungizone, Gentamycine in a 2D or 3D culture, which lacks heparin and cAMP, thereby generating expanded ASCs, and inducing the expanded ASCs on a fibrous carrier in an induction medium comprising bFGF can be used for treating a neurodegenerative disease in a subject in need thereof, comprising the step of administering to said subject a pharmaceutical composition comprising induced adherent stromal cells (ASC), thereby treating a neurodegenerative disease including stroke, ischemia or MS, retinopathy, retinal repair, neuropathic pain, peripheral nerve injury, neurodegenerative diseases, neurological diseases (see abstract; col. 1, line 18 to col.2, line 24; col. 3, lines 37-64; col. 4, lines 1-37; col. 12, lines 34-col. 13, lines 50; col. 14, lines 57-col.15, lines 24; col. 25-29, examples 4-5; col. 33-34, claims 1-21, in particular). Aberman’262 teaches that ASCs can be expanded in an expansion medium lacking heparin and cAMP, thereby generating expanded ASCs, and then induced in an induction medium comprising bFGF based on the methods disclosed in Meretzki et al (WO2007/108003; see p. 17-19; p. 30-33, example 1; p. 42, claim 1) or  Meiron et al. (WO2010/026574; see p. 25-32, examples 1-3) (see col. 11, lines 1-10, col. 20, lines 16-col. 21, lines 20). Meretzki or Meiron teaches generation of ASCs by expanding ASCs in an expansion medium comprising DMEM, 10% FCS, Pen-Strep-Nystatin mixture, L-glutamine in a 2D culture or 3D culture, which lacks heparin and cAMP (see p. 17-19; p. 30-33, example 1; p. 42, claim 1 in WO2007/108003 or  p. 25-32, examples 1-3, WO2010/026575).
Aberman’262 teaches that the induced placental ASCs are generated by expanding placental ASCs in an Serum-Deficient Medium and Serum-Replacement Medium comprising FGF, TGF-, transferrin, EGF and PDGF in a 2D adherent-cell culture apparatus (see col. 8, line 35 to col. 9, line 23]), and followed by 3D culturing steps using a 3D bioreactor including Celligen 310 Bioreactor, which is a fibrous-bed basked loaded with polyester disks or using Fibra-cel carriers, which are fibrous carriers as instantly claimed (see col.9, line 24-col. 10, line 50; col. 20-29, Examples 1-4) and wherein the bioreactor is seeded at a concentration of a total of 200±100x106 or 3-10x106 per gram of carriers or 0.06-0.2x106 or 2K-9K cells/cm2 FibraCEl disks (see col. 10, lines 4-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Aberman’262 with the teaching of Gothelf to use induced placental ASCs that are expanded in an expansion medium lacking heparin and cAMP to generate expanded ASCs, and inducing the expanded ASCs by expansion on fibrous carriers in Gothelf’s method to treat different neurodegenerative diseases including with an expectation of success because Gothelf teaches a method treating a neurodegenerative disease including ALS in a subject in need thereof, comprising administering to the subject a pharmaceutical composition comprising induced placental ASCs or MSCs (i.e. multipotent mesenchymal stromal cells, which adhere to the plate), wherein the induced placental ASCs were generated by expanding the placental ASCs in a medium without heparin and cAMP and then induced in an induction medium comprising DMEM supplemented with dibutyryl cyclic AMP (dbcAMP), isobutylmethylxanthine (IBMX), human PDGF (hPDGF), human neuregulin 1-beta1 (hNeuregulin-1) and hbFGF, while Aberman’262 teaches expanding placental ASCs in an expansion medium without heparin and cAMP on a 2D substrate followed by a 3D culture comprising fibrous carriers, thereby generating expanded placental ASCs and induced placental ASCs for treating a neurodegenerative disease. In this combination, both Gothelf’s induced placental ASCs and treatment method and Aberman’262’s induced placental ASCs and treatment method are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Gothelf’s induced placental ASCs and treatment method using Aberman’262’s induced placental ASCs and treatment method, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would treat ALS because Aberman’262 teaches that induced placental ASCs can be generated by expanding placental ASCs in an expanded medium lacking heparin and cAMP on a 2D substrate, and then inducing by expansion on fibrous carriers and the induced placental ASCs effectively treat different neurodegenerative diseases.
The skilled artisan would have expected success in substituting Aberman’262’s induced placental ASCs for the induced placental ASCs in Gothelf’s treatment method because Gothelf teaches a method treating a neurodegenerative disease including ALS in a subject in need thereof, comprising administering to the subject a pharmaceutical composition comprising induced placental ASCs or MSCs (i.e. multipotent mesenchymal stromal cells, which adhere to the plate), wherein the induced placental ASCs were generated by expanding the placental ASCs in a medium without heparin and cAMP and then induced in an induction medium comprising DMEM supplemented with dbcAMP, IBMX, hPDGF, hNeuregulin-1 and hbFGF, and Aberman’262 teaches expanding induced placental ASCs by expanding placental ASCs in an expansion medium without heparin and cAMP on a 2D substrate followed by a 3D culture comprising fibrous carriers, thereby generating expanded placental ASCs and induced placental ASCs for treating a neurodegenerative disease. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that the induced placental ASCs expanded by expanding placental ASCs in an expanding medium comprising DMEM supplemented with 10%FBS, Fungizone, Gentamycine in a 2D or 3D culture, which lacks heparin and cAMP to generate expanded ASCs and inducing placental ASCs by expansion on fibrous carriers would achieve that same outcome as the induced placental ASCs in the induction medium to generate induced ASCs used in Gothelf’s treatment method for treating neurodegenerative diseases including AD, PD, ALS, HD, SMA, MS, SCI, SCA, ASD and would be safe and effective based on the ASCs’ shared activity.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results or simply substitute one known element for another to obtain predictable results because the results are expected and a skilled artisan would have been motivated to so to broaden the use and application of the claimed method in view of Rosado-de-Castro and Gothelf. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. 
iv. Routine optimization of Gothelf’s induced placental ASCs’ cell numbers and secreted BDNF would have led to the claimed range of a pressure of 200pg/ml per 2x105 cells because Gothelf teaches that the induced placental ASCs secrete BDNF at 500-5000pg/106 cells when seeded at a concentration of over 6000-8000 cells/cm2, and  Aberman’262 teaches that the induced placental ASCs cultured in a 2D adherent-cell culture apparatus and followed by 3D culturing steps using a 3D bioreactor including Celligen 310 Bioreactor, which contains a fibrous-bed basked loaded with polyester disks or using Fibra-cel carriers, which are fibrous carriers and wherein the bioreactor is seeded at a concentration of a total of 200±100x106 or 3-10x106 per gram of carriers or 0.06-0.2x106 or 2K-9K cells/cm2 FibraCEl disks. The person of ordinary skill in the art would have found it obvious to optimize within the range taught by Gothelf because Gothelf and Aberman’262 teach that this entire range of the BDNF secreted by the induced placental ASCs and cell numbers and density for culturing and also teaches how to optimize the culture conditions. Note that 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05.

According, the rejection of claims 1, 20-21, 26 and 51 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gothelf in view of Aberman and evidentiary references: Meretzki et al. (WO2007/108003) and Meiron et al. (WO2010/026574) is maintained. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on June 7, 2022.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 is indefinite because claim 26 depends from a canceled claim 23. It is unclear what subject matter claim 26 refers to, and thus the claim 26 is indefinite. 
  
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 26 is in an improper dependent form for failing to further limit the subject matter of the claim upon which it depends or for failing to include all the limitations of the claim upon which it depends or for failing to include all the limitations of the claim upon which it depends because claim 26 depends claim 23, which is canceled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion


11.	NO CLAIM IS ALLOWED.



12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 12, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649